Title: [December 1770]
From: Washington, George
To: 




Decr. 1st. Reachd home from Wests after an absence of 9 Weeks and one Day.
 


2. At home all day alone.
 


3. Rid to the Mill in the forenoon, and returnd to Dinner.
 


4. Rid by Posey’s to the Mill, and to the Ditchers. Mr. Boucher and Jacky Custis came here in the Afternoon.

	
   
   Boucher had not given up the idea of taking Jacky to Europe. At this time he was urging the Washingtons to prepare the boy for travel by having him inoculated for smallpox in Baltimore, where Dr. Henry Stevenson ran a popular inoculation clinic, free of legal restrictions that the burgesses had recently imposed on inoculators in Virginia (Jonathan Boucher to GW, 1 Oct. 1770, DLC:GW; JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 100). Although the question of Jacky’s tour was now no closer to being finally resolved than it had been in the spring, GW favored the inoculation, thinking that Jacky should be protected against smallpox whether he went abroad or not (GW to Boucher, 13 May 1770, writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:12–15). But Mrs. Washington, while agreeing that the benefits were very desirable, feared exposing her son to the inoculating process, which, as practiced during this period, brought on a fatal case of the disease in 1 of every 50 to 60 inoculations (GW to Boucher, 20 April 1771, CSmH; king [1]Lester S. King. The Medical World of the Eighteenth Century. Chicago, 1958., 321). Consequently the decision on this matter, like the one on the tour, was postponed.



 


5. Mr. Boucher went away again to Maryland. I rid to the Mill.
 


6. Rid by Muddy hole & Doeg Run to the Mill & returnd by Posey’s.
 



7. Rid to the Mill and returnd to Dinner.
 


8. Went a hunting but found nothing. From the Woods I went to my Mill & so home to Dinner. Doc⟨tor⟩ Ross Dind here & went away after.
 


9. Went to Pohick Church and returnd to Dinner.
 


10. Went up to the little Falls to Balendines Sale. Returnd in the Evening.


   
   John Ballendine was today attempting to satisfy all his creditors by leasing his enterprises at the falls and selling much of his other property, including about 100 hogsheads of tobacco, a large amount of wheat and corn, 50 head of sheep, one set each of blacksmith’s and cooper’s tools, some household furniture, 1,049 acres of land in Prince William County, and 91 acres in Fauquier County. However, he did not succeed in selling everything on this day, nor did all his creditors appear at the falls today to settle their accounts as he had requested, and a second sale and meeting of the creditors had to be called for 16 May 1771 (Va. Gaz., R, 29 Nov. 1770 and 2 May 1771).



 


11. Rid to my Mill and Ditchers before Dinner.
 


12. At home all day. Mr. Semple Dined here, & went away afterwar⟨ds.⟩ Doctr. Rumney came in the Afternoon and stayd all Night.
 


13. Doctr. Rumney went away after breakfast and the two Mrs. Fairfax’s & Miss Nelly Marbray dind here. Mrs. Geo. Fairfax returnd afterds.


   
   nelly marbray: possibly a member of the Marbury family of Prince George’s County, Md. (mackenzie [1]George Norbury Mackenzie, ed. Colonial Families of the United States of America. 7 vols. 1907-20. Reprint. Baltimore, 1966., 2:488–89).



 


14. Mrs. B. Fairfax & Miss Marbray went away after Breakfast & Mr. Peake dind here.
 


15. I rid to the Mill and Ditchers by Poseys.
 


16. Dined at Belvoir with Jacky Custis & returnd afterwards.
 


17. Jacky Custis went to Annapolis & I to Court. Returnd in the afternoon.

   
   
   Jacky was not eager to return to school. “His mind,” GW warned Jonathan Boucher, is “a good deal relayed from Study, & more than ever turnd to Dogs Horses Guns” (16 Dec. 1770, NNC). The court met 17–19 Dec. (Fairfax County Order Book for 1770–72, 157–68, Vi Microfilm).



  



18. Rid to my Mill and to the Ditchers in the Fore and Afternoon.


   
   GW today completed a land transaction with Valinda Wade, paying her £175 for her share of the Wade family property on Dogue Run, which she and her two sisters, Sarah and Eleanor, had inherited. During the past few years Sarah had died unmarried, and Eleanor, who had married John Barry of Fairfax County, had recently died also, leaving a son William as her only heir. Because the 193–acre tract had never been divided among the sisters, it became, following the deaths of Sarah and Eleanor, the joint property of Valinda and her underage nephew, whose business affairs were handled by his father. With this day’s purchase, GW obtained Valinda’s right to divide the land with young Barry on an equal basis (deeds of Valinda Wade to GW, 17 Dec. 1770, NjMoHP, and 18 Dec. 1770, CSmH). The property was important to GW not only because it lay near the rest of his land, but because it was involved in a question of riparian rights on Dogue Run. The millrace that GW was currently having dug would, when finished, deliver much water with increased force to the new mill as planned, but it would do so at the cost of diverting water from Dogue Run between the dam and the mill, the stretch on which the Wade-Barry property lay. According to common law, a property owner who suffered damages from having his water diverted without his permission could sue the responsible person every year the water was diverted. Thomas Hanson Marshall, who also owned land on the run in the affected area, apparently would not be able to claim such damages, because his land was uninhabited and mostly woodland, but the owners of the Wade-Barry tract, which was inhabited and farmed, would have grounds to sue GW (Robert H. Harrison to GW, 5 April 1770, DLC:GW).


	
   
   GW’s purchase today from Valinda Wade solved only part of this problem. He still had to come to terms with William Barry’s father either by purchasing the other half of the land or making some agreement about the riparian rights. However, John Barry was determined to drive a hard bargain and had refused thus far to cooperate with GW in settling the matter (George W. Fairfax to GW, 12 Mar. 1770, DLC:GW). The dispute would continue for several months.



 


19. Went to Colchester on an Arbitration between McCraes Exrs. and John Graham—no business done.


   
   Allan Macrae of Dumfries had died in 1766, and the executors of his will were Thomas Lawson, of the Neabsco iron furnace in Prince William County, and Capt. John Lee (1709–1789), who lived on Chopawamsic Creek in Stafford County (Va. Gaz., P&D, 11 Dec. 1766). John Graham (1711–1787), clerk of the Prince William County court, lived on the south side of Quantico Creek near Dumfries. He came to Virginia from Scotland about 1740 and acquired much land in Prince William County, including the tract on which Dumfries was established in 1749 (w.p.a. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 94). The dispute between Graham and Macrae’s executors probably concerned debts he owed Macrae’s estate; in Mar. 1771 he entrusted three slaves, some livestock and household furniture, and 200 acres of land adjoining Dumfries to two local merchants to be sold for the benefit of his creditors (Va. Gaz., R, 28 Mar. 1771). The arbitrators of the dispute, in addition to GW, were George Mason of Fairfax

County and Thomas Ludwell Lee of Stafford County. They met again on 12 Feb. 1771.



 


20. Returnd home.
 


21. Rid to the Mill in the fore and Afternoon.
 


22. Rid to the Mill & Mill Race in the fore and Afternoon.

	
   
   Jacky Custis had been indulged with a further reprieve from studying and apparently was now at Mount Vernon again; on this date GW recorded giving the boy £2 6s. 3d. “to buy Sundries at Fred[ericksbur]g” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329). Jacky was probably sent to that town to spend the holidays visiting friends and relatives and engaging “in his favorite amusement of Hunting.” He returned to Annapolis about 2 Jan. with a professed “determination of applying close to his Studies” (GW to Jonathan Boucher, 2 Jan. 1771, writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:36–37).



 


23. Rid to the Mill before Dinner. At home afterwards alone.
 


24. Rid to the Mill again in the fore and afternoon.
 


25. Went to Pohick Church and returnd to Dinner.
 


26. At Home all day alone.
 


27. Went a fox Hunting and killd a fox in Company with the two Mr. Triplets and Mr. Peake who dined here.
 


28. At the Mill in the Forenoon and Afternoon.
 


29. Went a fox hunting in Company with the two Mr. Triplets & Mr. Peake, found no Fox. Upon my return home found Mr. & Mrs. Cockburn here.
 


30. Mr. & Mrs. Cockburn went away. My Miller & his wife and Mr. Ball dind here.


   
   GW’s miller was William Roberts, a Pennsylvanian who had signed articles of agreement with Lund Washington 13 Oct. 1770 engaging himself to run the new mill at Mount Vernon for £80 a year plus the privilege of feeding a cow and raising domestic fowl at GW’s expense (DLC:GW). Roberts was highly skilled in the business of grinding grain, a delicate art requiring great judgment in fixing the speed and interval of the millstones to produce good-quality flour with minimum waste. He was also, like John Ball, a capable millwright who could keep the mill in proper working order, and when he was not grinding grain, he could work in the nearby cooper’s shop making

barrels needed for flour and other products. Aided by an apprentice miller whom he had brought with him. Roberts worked diligently and honestly for GW for several years, but an addiction to liquor eventually proved to be his undoing (GW to Robert Lewis & Sons, 6 Sept. 1783, and 12 April 1785, DLC:GW).



 


31. I rid to My Mill in the forenoon and Afternoon. Nancy Peake came here.


   
   GW gave Nancy £10 as a loan for her father, Humphrey Peake, who repaid the sum in June (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 307).



